Case: 21-60683     Document: 00516347964         Page: 1     Date Filed: 06/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           June 7, 2022
                                  No. 21-60683                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   Yuehua Li,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 038 131


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Yuehua Li, a native and citizen of China, was ordered removed from
   the United States after overstaying her nonimmigrant visa. She petitions for
   review of the denial by the Board of Immigration Appeals (BIA) of her




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60683      Document: 00516347964           Page: 2   Date Filed: 06/07/2022




                                     No. 21-60683


   untimely motion to reopen her removal proceedings on the ground that her
   former counsel rendered ineffective assistance.
          Generally, a motion to reopen must be filed within 90 days of the entry
   of the challenged removal order. 8 U.S.C. § 1229a(c)(7)(C)(i). Li’s removal
   order was issued on May 28, 2020, so the filing period ended on August 26,
   2020, well before the filing of her motion to reopen in October 2020.
   However, equitable tolling of the filing period is available if the movant shows
   “(1) that [she] has been pursuing [her] rights diligently, and (2) that some
   extraordinary circumstance stood in [her] way and prevented timely filing.”
   Lugo-Resendez v. Lynch, 831 F.3d 337, 344 (5th Cir. 2016) (internal quotation
   marks and citation omitted).
          The BIA determined that Li had not shown the requisite due diligence
   to warrant equitably tolling the filing period for her motion to reopen. Li
   asserts that the filing period should have been equitably tolled until she
   learned of her former counsel’s ineffective assistance; however, she has
   failed to provide a date of discovery, stating only that it occurred at the
   earliest in late July 2020 and at the latest in early September 2020. Li adds
   that her new counsel was not provided with her complete immigration file
   until late July 2020, although she has not explained any steps she took to
   obtain the file or why it was not available earlier.
          The BIA did not err in concluding that Li failed to show the necessary
   due diligence for equitable tolling. See Londono-Gonzalez v. Barr, 978 F.3d
   965, 967 (5th Cir. 2020); Flores-Moreno v. Barr, 971 F.3d 541, 545 (5th Cir.
   2020), cert. denied, 141 S. Ct. 1238 (2021) (denying equitable tolling where
   there was a lack of evidence regarding the steps the movant had taken to
   preserve his rights). The BIA thus did not abuse its discretion in denying
   Li’s motion to reopen as untimely. See Barrios-Cantarero v. Holder, 772 F.3d
   1019, 1021 (5th Cir. 2014). Li’s petition for review is DENIED.




                                           2